 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDW E. Tousley & Sons, Inc., and Stanley R. Rudin(Assignee for the benefit of creditors of W. E.Tonsley & Sons, Inc.) its Alter Ego or Succes-sor and Teamsters Local 317, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehouseman and Helpers of America.Case 3-CA-1105228 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the Union 1 June 1982,and amended 20 July 1982, the General Counsel ofthe National Labor Relations Board issued a com-plaint 22 July 1982 against the Company and theAssignee, the Respondents, alleging that they haveviolated Sections 8(a)(5) and (1) and 8(d) of theNational Labor Relations Act Although properlyserved copies of the charges and complaint, theRespondents have failed to file an answerOn 14 March 1983 the General Counsel filed aMotion for Summary Judgment and on 15 March1983 filed an errata thereto On 18 March 1983 theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why themotion should not be granted The Assignee filed aresponse to the Notice to Show CauseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be admitted if an answer is not filed within 10days from service of the complaint, unless goodcause is shown The complaint states that unless ananswer is filed within 10 days of service, "all of theallegations in the Complaint shall be deemed to beadmitted to be true and may be so found by theBoard" Further, the undisputed allegations in theMotion for Summary Judgment disclose that theCompany, by letter dated 3 November 1982, andthe Assignee, by letters dated 20 and 29 October1982, were notified by the Regional Attorney forRegion 3 that unless an answer was forthcoming aMotion for Summary Judgment would be filed Noanswer has been filedIn response to the Notice to Show Cause, coun-sel for the Assignee stated, inter aim, that sinceMarch 1982 the Assignee has been liquidating theassets of the corporation pursuant to the authorityof the New York State Supreme Court in an as-signment for the benefit of creditors, and asserts,but submitted no evidence showing, that the corpo-ration has not thereafter continued in business Theresponse further contended that monetary reliefcannot be obtained from the Assignee because hehas not operated the businessRegarding the Respondent Assignee's conten-tions based on the liquidation of the business andon its asserted inability to satisfy the monetary li-abilities imposed by a Board order, the Board hasheld that the collectibility of a judgment is not abasis for absolving a respondent from liability 1Moreover, the Respondent's contention is not anadequate explanation of its failure to file a timelyanswer to the complaintGood cause for the Respondents' failure to file atimely answer to the complaint has not beenshown Under the rule set forth above, the allega-tions of the complaint are deemed admitted and arefound to be true Accordingly, we grant the Gen-eral Counsel's Motion for Summary Judgment 2On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Company, a New York corporation, at alltimes material to this case has been engaged in thebusiness of providing and performing trash collec-tion and related services at its principal office andplace of business in Clay, New York At all timesmaterial to this case, the Company and OnondagaEnvironmental Systems have been employer mem-bers of an association which was composed of em-ployers engaged in trash collection and relatedservices, and which existed for the purpose, interalia, of representing its employer members in nego-tiating and administering collective-bargainingagreements with the Union During the year pre-ceding issuance of the complaint, the Company,Onondaga Environmental Systems, and other em-ployer members of the association singly or collec-tively performed services valued in excess of$50,000 for enterprises such as Onondaga SolidWaste Disposal Authority and Onondaga CountyAgency Onondaga Solid Waste Disposal Author-ity, Onondaga County, and other entities for whomemployer members of the association perform serv-ices are political subdivisions of the State of New' See, e g, Bagel Bakers Council of New York, 226 NLRB 622, 631(1976), enfd 555 F 2d 304 (2d Cu 1977)2 In granting the General Counsel s Motion for Summary Judgment,Chairman Dotson specifically relies on the total failure of the Respondents to contest either the factual allegations or the legal conclusions ofthe General Counsel s complaint Thus, the Chairman regards this pro-ceeding as bemg essentially a default judgment which is without prece-dential value272 NLRB No 101 W. E. TOUSLEY & SONS637York who singly or collectively annually purchasegoods and materials valued in excess of $50,000shipped to them in New York State from points di-rectly outside New York State.Since on or about 8 March 1982, the Assigneewas duly designated by the Company as assigneefor the benefit of creditors with full authority tocontinue operations and exercise all powers neces-sary to the administration of the business of theCompany. By virtue of such delegation, the As-signee is an alter ego of or successor to the Compa-ny, and responsible or liable, together with theCompany, for remedying the unfair labor practicesfound. We find that the Respondents are employersengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondentsconstitute a unit appropriate for the purpose of col-lective bargaining within the meaning of Section9(b) of the Act:Employees who are engaged in the activitiesof the local trucking agreement as drivers, me-chanics and greasers.Since about 1973 the Union has been the desig-nated exclusive collective-bargaining representativeof the Respondents' employees in the unit de-scribed above, and the Union has been recognizedas such representative by the Respondents. Suchrecognition has been embodied in collective-bar-gaining agreements, the most recent of which waseffective for the period 1 April 1979 through 31March 1982.Since on or about 10 February 1982 the Re-spondents changed the working conditions of theunit employees by discontinuing contributions tothe Union's health, hospital, and pension fund.Based on the above, we find that the Respondentshave, since on or about 10 February 1982, refusedto bargain collectively with the Union as the exclu-sive bargaining representative of the unit employ-ees, and that the Respondents have engaged in andare engaging in unfair labor practices within themeaning of Sections 8(a)(5) and (1) and 8(d) of theAct.CONCLUSIONS OF LAW1. The Respondents, W. E. Tousley & Sons, Inc.,and Stanley R. Rudin, assignee for the benefit ofcreditors of W. E. Tousley & Sons, Inc., are em-ployers engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Teamsters Local 317, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.3.By discontinuing contributions to the Union'shealth, hospital, and pension fund since on or about10 February 1982, the Respondents have refused tobargain with the Union and thereby have engagedin unfair labor practices affecting commerce withinthe meaning of Sections 8(a)(5) and 8(d) and Sec-tion 2(6) and (7) of the Act.4.By the aforesaid conduct, the Respondentshave interfered with, restrained, and coerced theunit employees in the exercise of the rights guaran-teed them by Section 7 of the Act, and therebyhave engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.REMEDYHaving found that the Respondents have en-gaged in certain unfair labor practices, we shallorder them to cease and desist and to take certainaffirmative action designed to effectuate the poli-cies of the Act. We shall order the Respondents tomake whole the unit employees by paying allhealth, hospital, and pension fund contributions, asprovided in the expired collective-bargaining agree-ment, which have not been paid and which would'have been paid absent the Respondents' unlawfulunilateral discontinuance of such payments,3 andby reimbursing unit employees for any expenses en-suing from the Respondents' failure to make suchrequired payments as set forth in Kraft Plumbing &Heating, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d940 (9th Cir. 1981). All payments to employeesshall be made with interest as prescribed in FloridaSteel Corp., 231 NLRB 651 (1977). See generallyIsis Plumbing Co., 138 NLRB 716 (1982).ORDERThe National Labor Relations Board orders thatthe Respondents, W. E. Tousley & Sons, Inc.,Clay, New York, and Stanley R. Rudin (Assigneefor the benefit of creditors of W. E. Tousley &3 Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of Interest at a fixed rate on unlawfullywithheld payments We leave to the compliance stage the question ofwhether the Respondents must pay any additional amounts Into the bene-fit funds in order to satisfy our "make whole" remedy These additionalamounts may be determined, depending on the circumstances of eachcase, by reference to provisions in the documents governing the funds atissue and, where there are no governing provisions, to evidence of anyloss directly attnbutable to the unlawful withholding action, which mightinclude the loss of return on Investment of the portion of funds withheld,additional administrative costs, etc., but not collateral losses Merry-weather Optical Co, 240 NLRB 1213 (1979) 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDSons Inc ) its Alter Ego or Successor their officers, agents successors, and assigns, shall1 Cease and desist from(a)Refusing to bargain with Teamsters Local317, affiliated with International Brotherhood ofTeamsters Chauffeurs Warehousemen and Helpersof America by unilaterally discontinuing paymentsinto the Union s health, hospital, and pension fund(b)In any like or related manner interferingwith restraining or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action necessary to effectuate the policies of the Act(a)Make its employees whole by paying allhealth hospital, and pension fund contributions asprovided in the expired collective bargaining agreement, which have not been paid and which wouldhave been paid absent the Respondents unlawfulunilateral discontinuance of such payments and byreimbursing unit employees for any expenses ensuing from the Respondents unlawful failure to makesuch payments, in the manner set forth in the section of this decision entitled The Remedy(b)Preserve and, on request make available tothe Board or its agents for examination and copying, all payroll records, social security paymentrecords timecards, personnel records and reportsand all other records necessary to analyze theamounts due under the terms of this Order(c)Post at its facility in Clay New York copiesof the attached notice marked Appendix 4Copies of the notice on forms provided by the Regional Director for Region 3 after being signed bythe Respondents' authorized representative shall beposted by the Respondents immediately upon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices to employees are customarily posted Reasonable steps shall be taken by the Respondents toensure that the notices are not altered defaced, orcovered by any other material(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply4 If this Order is enforced by a Judgment of a United States Court ofAppeals the words in the notice reading Posted by Order of the Natonal Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations BoardAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with TeamstersLocal 317 affiliated with International Brotherhood of Teamsters Chauffeurs Warehousemen andHelpers of America, as the exclusive representativeof the employees in the bargaining unit by unilaterally discontinuing payments into the Union shealth, hospital, and pension fundWE WILL NOT in any like or related mannerinterfere with restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL make our unit employees whole bypaying all health hospital and pension fund contributions, as provided in the collective bargainingagreement effective 1 April 1979 through 31 March1982 which have not been paid and which wouldhave been paid absent our unilateral discontinuanceof such payments and by reimbursing our unit employees, plus interest, for any expenses ensuingfrom our unlawful failure to make such requiredpaymentsW E TOUSLEY & SONS, INC , ANDSTANLEY R RUDIN (ASSIGNEE FORTHE BENEFIT OF CREDITORS OF W ETOUSLEY & SONS INC ) ITS ALTEREGO OR SUCCESSOR